                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


MONETTE E. SACCAMENO,

                            Plaintiff,
                          v.
                                                        Case No. 1:15-cv-1164
OCWEN LOAN SERVICING, LLC, and U.S.
BANK NATIONAL ASSOCIATION, as trustee for Hon. Joan B. Gottschall
C-Bass Mortgage Loan Asset-Backed Certificates,
Series 2007 RP1,

                            Defendants.


          DEFENDANTS’ REPORT ON PROGRESS OF NEGOTIATIONS ABOUT
            PLAINTIFF’S REQUEST FOR ATTORNEYS’ FEES AND COSTS

          Pursuant to the Court’s order dated October 11, 2018 (ECF No. 336), Defendants make

the following report about the progress of the parties’ negotiations about Plaintiff’s request for an

award of attorneys’ fees and costs:

          1.     After several weeks of negotiations, the parties reached an agreement on

Plaintiff’s request for attorneys’ fees and costs on December 4, 2018.

          2.     The parties’ agreement had three components:

                 a.     The parties agreed that $750,000 represents the reasonable amount of

                        attorneys’ fees and costs of litigation incurred by Plaintiff’s counsel

                        through April 30, 2018;

                 b.     The parties agreed that Defendants retained the right to challenge

                        Plaintiff’s entitlement to attorneys’ fees and costs depending on the

                        Court’s resolution of Defendants’ pending post-judgment motions and the

                        outcome of any appeal by Defendants; and


DM1\9220430.3
                c.         The parties agreed that Defendants would not need to post additional

                           security beyond the supersedeas bond that they originally filed.

          3.    The terms of this agreement are memorialized in the attached email exchanges

between counsel on December 4, 2018.

          4.    Pursuant to the agreement of counsel, Defendants’ counsel drafted a stipulation to

request the Court’s approval for the parties’ agreement.

          5.    On the morning of December 6, Plaintiff’s counsel proposed minor changes to the

stipulation and the use of a separate proposed order that mirrored the terms of the stipulation.

Within one hour, Defendants accepted those suggestions and sent the revised documents to

Plaintiff’s counsel for final approval before filing.

          6.    In an email sent on the evening of December 6, however, Plaintiff’s counsel

reneged on the parties’ agreement that Defendants would not post additional security in light of

the award of attorneys’ fees and costs. Plaintiff’s counsel now “insist[ed] on the bond being

raised to the new amount of the judgment including the award of fees and costs pending the

outcome of the post-trial motions and any appeals.”

          7.    Defendants had conditioned their agreement on the reasonable amount of fees and

costs on Plaintiff’s agreement that no additional security would be required.

          8.    The terms the parties’ agreement were final and memorialized in writing. Those

terms included that Defendants would not post additional security.

          9.    The eleventh-hour attempt by Plaintiff’s counsel to renegotiate the parties’

agreement undermines the parties’ successful resolution of the issue without burdening the Court

with further litigation.




                                                    2
DM1\9220430.3
Dated: December 7, 2018       By: /s/ Brett L. Messinger
                              Alexander D. Bono (Fed. Bar ID 25845)
                              Brett L. Messinger (Fed. Bar ID 63020)
                              DUANE MORRIS LLP
                              30 South 17th Street
                              Philadelphia, PA 19103
                              Tel: (215) 979-1000

                              Attorneys for Defendants, Ocwen Loan Servicing,
                              LLC and U.S. Bank National Association, as
                              trustee for C-Bass Mortgage Loan Asset-Backed
                              Certificates, Series 2007 RP1




                          3
DM1\9220430.3
                                 CERTIFICATE OF SERVICE

          The undersigned certifies that on December 7, 2018, he caused the foregoing Defendants’

Report on Progress of Negotiations About Plaintiff’s Request for Attorneys’ Fees and Costs to be

electronically filed with the Clerk of the U.S. District Court, using the Court’s CM/ECF system,

which will send electronic notification of the filing to those parties who have appeared and are

registered as CM/ECF participants in this matter. Parties may access this filing through the

Court’s CM/ECF system.



                                                     /s/ Brett L. Messinger




DM1\9220430.3
